Citation Nr: 0416999	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic 
undifferentiated schizophrenia, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed and continued a 50 
percent disability evaluation for schizophrenia.  

The Board notes that in a November 2002 substantive appeal 
(VA Form 9), the veteran requested a hearing before a 
Veteran's Law Judge in Washington, D.C.  In correspondence 
received from the veteran in December 2002, the veteran 
clarified that he did not want his appeal to go to the Board 
at the present time and that he desired a hearing before a RO 
decision review officer.  The veteran failed to report for 
the hearing which was set for a date in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses that additional 
action is necessary before the Board can proceed further with 
appellate review of the issue of an increased rating for 
schizophrenia.

The veteran maintains that the current 50 percent evaluation 
assigned for his schizophrenia does not adequately reflect 
the severity of that disability.  He contends that this 
disability makes him essentially unemployable.  

The veteran underwent a VA psychiatric examination in June 
2002.  The claims folder was not available for review by the 
examiner.  Furthermore, upon mental status examination the 
examiner noted that the veteran was hostile when questioned 
and uttered profanities and vulgarities.  The examiner 
continued to comment on the veteran's lack of organization 
and presentation of answers to his questions and ultimately 
did not comment on the presence or absence of psychiatric 
symptoms (e.g. the presence or absence of suicidal ideation; 
obsessional rituals which interfere with routine activities 
or illogical, obscure, or irrelevant speech).  The examiner 
provided a global assessment of functioning (GAF) scale score 
of 50 (which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  In contrast, the examiner concluded that the 
veteran wished to be considered more incapacitated that he 
really was and that the veteran was capable of productive 
employment.

Records subsequently received from the Social Security 
Administration include a September 2001determination and 
supporting medical records.  The evidence revealed that the 
veteran has been awarded disability due to schizophrenia, 
undifferentiated type, and alcohol dependence, since April 
1979.  

Based on the inconsistent evidence of record, the Board 
determines that further VA psychiatric examination is 
necessary.  

Accordingly, this matter is hereby REMANDED for the following 
actions:
  
1.  The veteran should be contacted to 
determine if he received treatment for 
his schizophrenia at either private or VA 
facilities from April 2002 to the 
present.  These records should be 
obtained and associated with the claims 
folder.

2.  Thereafter, the RO should schedule the 
veteran for a VA psychiatric examination.  
The entire claims folder, to include a 
complete copy of this REMAND must be made 
available to, and pertinent documents 
therein reviewed by, the physician 
designated to examine the appellant.  

All necessary tests and studies, to 
include psychological testing, if 
appropriate, should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner must comment as 
to the degree to which the veteran's 
schizophrenia results in social and 
industrial impairment, to include findings 
which address the rating criteria at 
38 C.F.R. § 4.130.  The examiner should 
assign a GAF score.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  After ensuring that the examination 
report is adequate, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


